Fuller, P. J.
Conformably to an order to show cause, the circuit court held in effect that a judgment rendered by a justice of the peace, a sufficient -transcript of which had been docketed therein, should be vacated and all proceedings thereunder stayed pending a *91trial of the action upon its merits in that court, and from such order this appeal was taken. While it is contended rhat the judgment, as against certain of the defendants, is void for want'of jurisdiction, the transcript, as docketed, affirmatively shows that the justice of the peace had jurisdiction both of the person and subject-matter. The entries which the justice is required to make in his docket are prima facie evidence of what they recite, and a transcript thereof is not void, though it fails to show all the essential jurisdictional facts. Williams v. Rice, 6 S. D. 9, 60 N. W. 153. To sustain the action of the court below, counsel for respondent relies measurably upon Section 4939 of the Compiled Laws, by virtue of which the court may relieve a party from a judgment “taken against him through his mistake, inadvertence, surprise, or excusable neglect;” and it is confidently maintained that as soon as the transcript of the justice was docketed the circuit court acquired jurisdiction to make any order with reference to the judgment that it might have made if the trial had taken place in that court. This section, with other provisions relating to the same subject matter, furnishes a rule of practice governing the exercise of a common-law power, possessed inherently by courts of record, to vacate their own judgments, when improvidently entered; and the contention of counsel that the statute embraces transcribed judgments rendered by inferior courts derives no support from the enactment, and the view seems repugnant to our statutory system of administering justice. If the judgment rendered in justice court is erroneous or void for Want of jurisdiction, relief therefrom must be obtained in some manner authorized by law or equity; and the circuit court was powerless to review the same on motion, and grant a trial de novo, as though an appeal had been taken. In 1 Black, Judgm., at page 297, the author says: “The power to vacate judgments is an entirely different matter from the power to reverse judg*92merits. It is a power inherent in and to be exercised by the court which rendered the judgment, and to that court, and no other, the application to set aside the judgment should be made. It is a common law power, possessed by the court as a part of its necessary machinery for the administration of justice, and hence might be exercised without the grant of special statutory authority.” The rule above stated, and the proposition that the court in which a judgment is rendered alone has jurisdiction to enjoin its enforcement, are fully sustained by the following cases: Grattan v. Matteson, 51 Iowa, 622, 2 N. W. 432; McConnell v. Raive (Ky.) 1 S W. 582; Coon v. Seymour, 71 Wis. 340, 37 N. W. 243; Neeters v. Clements, 12 Bush, 359. Although the foregoing authorities are cited, we go only to the -extent of holding, in disposing of this appeal, that the act of docketing in circuit court the transcript of a judgment rendered by a justice of the peace, having apparent jurisdiction, confers upon such court no authority to vacate the judgment, on motion supported by affidavit, or to sta}'- an execution duly issued thereon, for the purpose of trying in such circuit court the issues determined by the justice, from whose decision no appeal was taken. Not for the purpose of destruction nor reversal, but for preservation and enforcement, do these judgments, when transcribed and docketed in the circuit court, become judgments of such court; and consequently the order appealed from is reversed.